—In an action to recover damages for personal injuries, the defendant Shabaz Nasim Corp. appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated April 6, 1998, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
Assuming the truth of the plaintiff’s allegations regarding the manner in which the accident occurred, it is nevertheless clear that, after the appellant made out a prima facie case for summary judgment, she failed to come forward with any evidence indicating that the appellant’s efforts to clear the sidewalk of snow and ice rendered the condition of the sidewalk more hazardous. Accordingly, the Supreme Court should have granted the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it (see, Verdino v Alexandrou, 253 AD2d 553; Oley v Village of Massapequa Park, 198 AD2d 272).
The plaintiff’s remaining contentions are without merit. Thompson, J. P., Sullivan, Joy and Schmidt, JJ., concur.